Citation Nr: 1606578	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder as secondary to a service-connected left knee or lumbar spine disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to medication taken for his service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1986 to May 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a December 2010 Travel Board hearing, the transcript of which is included in the record.

The issue for service connection for a right hip disorder, to include as secondary to a service-connected left knee or lumbar spine disability was previously remanded by the Board in May 2011 for further evidentiary development of requesting outstanding post-service VA and private treatment records and to obtain a VA examination.  This was accomplished, and the claim was readjudicated in a December 2014 supplemental statement of the case (SSOC).  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Regarding the claim for service connection for GERD as secondary to medication taken for his service-connected disabilities, the RO denied the claim in a May 2011 rating decision.  The Veteran filed a timely notice of disagreement and, in April 2013, the RO issued a statement of the case.  The Veteran submitted his VA Form 9 (substantive appeal) in April 2013 and requested a hearing.  The Veteran has not been afforded his requested hearing; however, as the Board is granting service connection for GERD, which is a full grant of the benefit sought, the Board finds that a remand for the requested hearing is not necessary and there is no prejudice to the Veteran.

Further, the Veteran submitted additional evidence since the most recent December 2014 SSOC; however, as the Board is granting service connected for the claims on appeal, the Board finds that a remand is not warranted as there is no prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed right hip osteoarthritis and chondromalacia. 

2.  The Veteran's right hip disorder (chondromalacia) is secondary to his service-connected left knee disability.

3.  The Veteran has currently diagnosed chronic GERD.

4.  The Veteran's GERD is secondary to prolonged use of nonsteroidal anti-inflammatory drugs (NSAIDs) taken for his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip chondromalacia as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for GERD as secondary to medication taken for his service-connected disabilities have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claims of service connection for GERD and a right hip disorder have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the Veteran's right hip disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, GERD is not a chronic disease listed under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Service Connection Analysis for Right Hip Arthritis

The Veteran contends that his right hip disorder is caused or aggravated by his service-connected left knee disability, to include as a result of an altered gait.  Service connection has been granted for a left hip disability, a right knee disability, and a lumbar spine disability, all as secondary to the left knee disability.

Initially, the Board finds that the Veteran has been diagnosed with a right hip disorder.  In an August 2010 VA medical record submitted by the Veteran after the case was certified and sent to the Board, a diagnosis of bilateral hip strain was provided.  Additionally, October and November 2009 private medical records and an April 2011 private medical evaluation provided diagnoses of right hip chondromalacia.  In an August 2013 VA examination, the Veteran was diagnosed with right hip osteoarthritis.  Thus, there is evidence of a right hip disability.

The Board next finds that the preponderance of the competent evidence of record weighs in favor or the Veteran's claim that his right hip chondromalacia is secondary to his service-connected left knee disability.  

The evidence incudes a September 5, 2007 VA joints examination where the Veteran was being evaluated for a left hip and bilateral knee condition.  During a physical examination of the left knee, the examiner specifically noted that the Veteran had an "antalgic" gait.  However, during physical examination of the spine, the examiner noted that the Veteran had a normal gait.    

In an April 2010 VA treatment record, the Veteran was seen for complaints of low back pain.  During the evaluation, the Veteran stated that his back pain started after his left knee revision in 2000.  He also claimed that it was a "misalignment" and that the pain had progressed to his spine and both hips.  It was noted that the Veteran had undergone an MRI, which revealed a T8 and T9 cord compression with disc bulge.  The VA physician then noted that the Veteran's history of spinal cord compression and knee surgery (both service-connected disabilities) were a "likely explanation" for the Veteran's symptoms relating to his low back, knee, and hip symptoms.  

The Veteran submitted an April 2011 private medical evaluation from Dr. Selbst.  It was noted that an extensive and objective review of the Veteran's claims file had been conducted.  During the evaluation, the Veteran reported that, over the years, and as a result of a purported uneven gait, he had developed pain and discomfort on other joints, including his hips.  Dr. Selbst noted that the Veteran was subsequently diagnosed with chronic bilateral hip sprains, right worse than left with sacroiliitis.  Upon physical examination, Dr. Selbst noted that the Veteran had an antalgic gait and a tandem gait that was unsteady.  Dr. Selbst then stated that the Veteran had undergone imaging testing which revealed chondromalacia of the right hip.  It was further noted that physical therapy consultations in March 2010 documented that the Veteran's left knee weakness contributed to the Veteran's right hip irritation.  Therefore, based on this evidence, Dr. Selbst opined that the Veteran's left knee surgeries and gait disturbance resulted in right hip chondromalacia and right hip pain.  

The Veteran was afforded a VA examination in August 2013 (in Virtual VA).  The examiner noted that the claims file had been reviewed.  The Veteran was then diagnosed with right hip osteoarthritis.  During the evaluation, the Veteran reported that he had right hip pain as a result of an altered gait due to his service-connected left knee and lumbar spine disabilities.  The examiner then opined that the Veteran's right hip disorder was less likely than not due to or the result of the Veteran's service-connected disabilities.   In support of this opinion, the examiner stated that the Veteran was seen by an orthopedic who noted normal gait without shortening of either lower extremities or no pathology on September 5, 2007.  The examiner also noted that there was "no objective evidence that his right hip disorder was caused or aggravated by active military service, the service-connected left knee disability, to include as due to an altered gait, or the service-connected lumbar spine disability, to include as due to an altered gait."

The Board finds the August 2013 VA medical opinion lacks probative value as it is based on inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  As discussed above, the September 5, 2007 VA joints examination did note that the Veteran had an "antalgic" gait.  Further, the April 2010 VA treatment record, also discussed above, noted that the Veteran's history of spinal cord compression and knee surgery (both service-connected disabilities) were a "likely explanation" for the Veteran's symptoms relating to his low back, knee, and hip symptoms.  The private evaluation from Dr. Selbst also provided objective evidence that the Veteran's right hip disorder was related to the service-connected left knee disability.  For these reasons, the Board finds that the August 2013 examiner's opinion lacks probative value.

Upon review of all the evidence of record, lay and medical, and for the reasons discussed above, the Board finds that the preponderance of the competent evidence of record weighs in favor or the Veteran's claim.  As such, the Board finds that service connection for a right hip disorder (chondromalacia) as secondary to a service-connected left knee or lumbar spine disability is warranted.

Service Connection Analysis for GERD

The Veteran maintains that he experiences symptoms of an upset stomach as a result of use of NSAIDs for his service-connected disabilities.

Initially, the Board finds that the Veteran is currently service-connected for numerous orthopedic disabilities, including a left knee disability, right knee disability, lumbar spine disability, a left hip disability, and a right hip disability (granted herein).

The Veteran has also been diagnosed with GERD with symptoms of heartburn, indigestion, and regurgitation.  See January 2011 and March 2011 VA examination reports.

The Board next finds that the at the preponderance of the competent evidence of record weighs in favor or the Veteran's claim.  

The evidence weighing in favor of the Veteran's claim includes a January 2011 VA examination.  During the evaluation, the Veteran reported symptoms of heartburn, indigestion, and regurgitation.  He attributed the discomfort to prolonged use of NSAIDs for his orthopedic disabilities.  The examiner diagnosed the Veteran with GERD.  The examiner then opined that it was at least as likely as not that the Veteran's GERD was "permanently aggravated" by the left hip, lower back, and right knee disabilities.  The examiner explained that it was well established in the medical literature that prolonged use of NSAIDs could result in gastrointestinal disturbances such as the Veteran was experiencing.  

The evidence also includes a March 2011 VA examination report.  During the evaluation, the Veteran reported that, during the past 13 month, he had been experiencing heart burn and nausea after every meal.  The examiner diagnosed the Veteran with chronic GERD.  The examiner then stated that the Veteran's GERD was less likely than not permanently aggravated by drugs prescribed for his chronic pain conditions.  In support of this opinion, the examiner noted that "if the drugs can be stopped or substituted with less or no side effect, the veteran's upset stomach may be alleviated."  However, the examiner did note that the Veteran's medication list included diclofenac, which the examiner noted could aggravate symptoms of GERD.  

The Board finds that the March 2011 VA medical opinion is of no probative value.  Although the examiner stated that substituting the Veteran's medications with mediations with less or no side effects "may" alleviated his stomach symptoms, there is no evidence that the Veteran has been provided different medications by his medical providers.  See June 2014 VA treatment record in Virtual VA (showing that the Veteran is still being prescribed 75mg of Diclofenac for pain).  Further, the examiner's statement contained the conclusion that the Veteran's GERD "may" be alleviated by changing his medications.  The Board finds this statement to be speculative, general, and inconclusive in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Read in its context, the examiner's statement is speculative, uncertain, and includes words such as "may," suggesting only mere possibility, not probability, and cannot serve to deny the Veteran's claim.

Upon review of all the evidence of record, lay and medical, and for the reasons discussed above, the Board finds that the preponderance of the competent evidence of record weighs in favor or the Veteran's claim.  As such, the Board finds that service connection for GERD as secondary to medication taken for his service-connected disabilities is warranted.


ORDER

Service connection for right hip chondromalacia as secondary to a service-connected left knee disability is granted. 

Service connection for GERD as secondary to medication taken for his service-connected disabilities is granted.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


